internal_revenue_service department of the treasury washington dc person to contact patricia a manasevit telephone number refer reply to cc pa apjp b01-plr-110212-00 date date number release date index number legend x dear this letter responds to your submission of and supplemental correspondence dated in which you requested a ruling on behalf of x as to the applicability of the reporting requirements under sec_6041 of the internal_revenue_code to certain cash advances made to third party service providers facts x operates funeral homes x’s business operations involve preparing human remains for burial transporting the deceased to the burial site providing facilities for visitation before and after the funeral the sale of caskets and burial vaults and the orchestration of the funeral in addition to providing these goods and services directly x serves as a liaison between the families of the deceased and providers of other various services additional services or items for which families often incur additional expenses include gratuities to clergy special music death notices hairdressers or barbers florists transportation long distance telephone charges copies of certified documents and professional fees to other funeral directors the families not x select these third party service providers typically families know which cemetery clergy and other service providers they wish to use for those families without strong preferences x furnishes a list of available providers to select from in those rare circumstances when x is asked to provide greater guidance and actually make the arrangements x rotates among available providers x’s random selection under this rotation system is subject_to the approval of the family for the convenience of the families of the deceased it is a common practice in the funeral industry for the funeral home to prepay the providers of these other services ie to make cash advances the option of having x make cash advances to the other service providers is discussed at the time x meets with the family to discuss all the plr-110212-00 funeral arrangements if cash advances are used they are separately enumerated on x’s standard funeral contract the funeral contract reflects that x does not provide this accommodation for profit x is reimbursed dollar for dollar generally on the day of the funeral service x neither negotiates prices for these services nor has any discretion in withholding payments x does not direct or inspect the work that is done by third party providers if unsatisfied with the services rendered the family may seek recourse against the provider but remains obligated to a for the cash advances made on their behalf law and rationale sec_6041 of the internal_revenue_code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return setting forth the amount of such gains profits and income and the name and address of the recipient sec_1_6041-1 of the income_tax regulations requires every person engaged in a trade_or_business to make an information_return reporting payments in the course of that trade_or_business to another person of fixed or determinable salaries wages commissions fees and other forms of compensation_for services aggregating dollar_figure or more in a calendar_year unless specifically excluded under sec_1_6041-3 sec_1_6041-3 provides an exception for payments of bills for merchandise telegrams telephone freight storage and similar charges sec_1_6041-3 provides an exception from reporting for payments made to principals by persons carrying on the banking business and payments made by other specified types of institutions of funds collected when acting in the capacity of collection agents sec_1_6041-3 cautions however that the exception does not apply to the regular and continuing collection of items under an escrow trust custody or investment advisory agreement clarification was provided in revrul_77_53 c b explaining that the regulations require reporting when an institution assumes a management function or retains the collected funds under an arrangement other than the customary depositor relationship with this exception as its foundation revrul_93_70 1993_2_cb_295 addresses banks and other businesses acting as escrow agents making disbursements to building contractors the escrow agent on behalf of the owner and general contractor was responsible for ensuring that loan proceeds were properly applied and paid conducting site inspections in order to ascertain whether work had been completed and plr-110212-00 evaluating and assessing project costs and communicating any concerns based on that evaluation to the owner in order to make modifications or obtain additional funding based on these facts the ruling concludes that escrow agent performed management and oversight functions and thus was required to file information returns under sec_6041 on date the service issued a notice of proposed rulemaking adopting a regulatory scheme consistent with the rationale of the exceptions carved out in the revenue rulings in incorporating this oversight and management analysis sec_1_6041-1 the so-called middleman regulations provide as follows in general a person that makes a payment in the course of its trade_or_business on behalf of another person is the payor that must make a return of information under this section with respect to that payment if the payment is described in paragraph a of this section and under all the facts and circumstances that person i performs management or oversight functions ie performs more than mere administrative or ministerial functions in connection with the payment or ii has a significant economic_interest in the payment unlike the escrow agent in the revenue_ruling x performs no oversight function by its very nature the majority of services rendered for a funeral must be completed before or at the time of the funeral service and burial x neither directs nor inspects the quality of the work provided x does not select the providers negotiate the price for services order or direct provision of the third party services further evincing a lack of managerial control or oversight is the fact that x has no discretion to withhold payment the standard funeral contract reflects that x has no significant economic_interest in these payments indeed such interest if extant is required to be disclosed pursuant to the federal trade commission ftc funeral industry practices trade regulation rule see cfr part conclusion pursuant to sec_1_6041-3 telephone freight and similar charges are excluded from the reporting requirements accordingly x is not required to issue an 1the notice of proposed rulemaking makes no change to paragraph a of the current regulation plr-110212-00 information_return for payments of telephone charges made by or on behalf of family members from a’s premises or for removing and transporting remains from one location to another as to the cash advances for clergy special music death notices hairdressers or barbers florists copies of certified documents and professional fees to other funeral directors x performs no management or oversight function and has no significant economic_interest as contemplated by sec_1_6041-1 accordingly x is not required to issue information returns to service providers for those payments made on behalf of a family pursuant to x’s contractual agreement with the family this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office the original of this letter is being sent to the taxpayer’s authorized representative sincerely pamela w fuller acting chief branch administrative provisions and judicial practice enclosures copy of this letter copy for sec_6110 purposes cc district_director district
